Present: Kinser, C.J., Lemons, Millette, McClanahan, and
Powell, JJ., and Lacy and Koontz, S.JJ.

VIRGINIA ELECTRIC AND POWER COMPANY
                                             OPINION BY
v.   Record Nos. 120519       SENIOR JUSTICE LAWRENCE L. KOONTZ, JR.
               & 120520                   November 1, 2012

STATE CORPORATION COMMISSION, ET AL.

                  FROM THE STATE CORPORATION COMMISSION


       These consolidated appeals arise from a final

determination of the State Corporation Commission

("Commission") in a mandated biennial review of "the rates,

terms and conditions for the provision of generation,

distribution and transmission services [of an] investor-owned

incumbent electric utility" pursuant to the provisions of the

Virginia Electric Utility Regulation Act.       Code §§ 56-576 et

seq.       As amended by the General Assembly in 2007, the Act

significantly altered the procedures and authority of the

Commission with respect to electric utility ratemaking. 1

       As pertinent here, commencing in 2011, the Act requires

the Commission to conduct biennial reviews of an electric

utility's performance during the two successive 12-month

periods immediately prior to such reviews.       Code § 56-


       1
       For a more detailed discussion of the legislative
history of the regulatory scheme now incorporated in the Act
and the intended goals of the Act see Appalachian Power Co. v.
State Corporation Commission, 284 Va. ___, ___, ___ S.E.2d
___, ___ (2012) (this day decided).
585.1(A).   In doing so, the Commission is required to

determine, among other things, "fair rates of return on common

equity" ("ROE") and "the rates that the utility may charge

until such rates are adjusted."       Id.

     These appeals present the first opportunity for this

Court to consider the Commission's application of Code § 56-

585.1 in a biennial review.   The principal focus of these

appeals is whether in the 2011 biennial review of the

performance of Virginia Electric and Power Company ("VEPCO")

in the 2009-2010 test period, the Commission erred in

determining that the utility's authorized ROE of 10.9% would

apply to the entire 2011-2012 test period in the next biennial

review in 2013.

                           BACKGROUND

     VEPCO is an investor-owned electric utility providing

generation, distribution, and transmission services within

Virginia.   As such, the rates it charges for these services

are subject to regulation under the Act.

     In accord with the requirements of Code § 56-585.1(A), on

March 31, 2009 VEPCO filed an application for the Commission

to review VEPCO's prevailing rates, terms and conditions for

generation, distribution, and transmission services and to

determine VEPCO's authorized base rate.     This rate case,

frequently referred to as a "going-in" review, served as a


                                  2
transition to the new biennial review process commencing in

2011.    After completing its initial case, in an order entered

March 11, 2010, the Commission adopted an agreed stipulation,

made among VEPCO, the Office of the Attorney General Division

of Consumer Counsel, and various other interested parties,

that VEPCO's rates in the 2009-2010 biennial period would

reflect an ROE of 11.9% "unless and until reset in the

biennial review process" in 2011.      Application of Virginia

Electric and Power Co., Case No. PUE-2009-00081 (March 11,

2010).    In an addendum to the agreed stipulation, the parties

clarified that VEPCO's ROE "shall be utilized for purposes of

the Earnings Test prescribed for the Company's first biennial

review."     Id.   Accordingly, although the order was entered in

2010, under the agreed stipulation and addendum the 11.9% ROE

would serve as the fair rate of return for the entire 2009-

2010 period to be reviewed in 2011.

        Thereafter, on March 31, 2011, VEPCO filed an application

with the Commission for the first biennial review as required

by Code § 56-585.1(A)(3).     In its application, VEPCO requested

that the Commission approve a new ROE of 12.5% "to be applied

. . . prospectively upon the effective date of the final order

in this proceeding."      Application of Virginia Electric and

Power Co., Case No. PUE-2011-00027 (March 31, 2011).




                                   3
     The biennial review process prescribed by Code § 56-585.1

includes many different elements, including a determination of

whether the ROE from the prior biennial period permitted the

utility to fully recover the costs of providing the utility's

services and to earn a fair rate of return and, if not, to

determine what recoupment or rebate would be applied to rates

going forward.   The Commission also must set the ROE for the

current biennial period, as well as determine whether the

individual rates allowed for the utility's generation,

distribution, and transmission of electric power should be

altered.   Accordingly, the ratemaking process is necessarily

fact driven, lengthy, and complex, generating a voluminous

record.

     In these appeals, VEPCO has not challenged any of the

factual determinations of the Commission with regard to the

rates applied in the 2009-2010 biennium and which continued to

be charged while the review process was ongoing, or with

regard to the rates to be charged going forward in the 2011-

2012 biennium and the ROE which will be used to evaluate

VEPCO's performance for the 2011-2012 biennium in the 2013

biennial review.   Rather, VEPCO has challenged only the

Commission's determination, as detailed below, that the ROE

set for the 2011-2012 biennial review would serve as the fair

rate of return for the entire 2011-2012 biennium rather than


                                4
for only the period following the date of the final order in

the 2011 review.   Accordingly, we need only briefly summarize

the relevant rulings made by the Commission that relate to

this issue.

     On November 30, 2011, the Commission entered a final

order on VEPCO's application, noting that it was "a first-of-

its-kind" proceeding.   Application of Virginia Electric and

Power Co., Case No. PUE-2011-00027 (Nov. 30, 2007).    After

reviewing the evidence and assertions of VEPCO, the Office of

the Attorney General Division of Consumer Affairs, other

interested parties, and the report and recommendations of its

staff, the Commission set a 10.9% ROE for the biennial period.

The order further stated that "[t]he 10.9% ROE determined in

this proceeding . . . will serve as the fair combined rate of

return against which [VEPCO]'s earned return will be compared

in its next biennial review proceeding" in 2013.

     VEPCO filed a timely petition for reconsideration of the

November 30, 2011 final order.   5 VAC § 5-20-220.   VEPCO

maintained in the petition that the Commission had "adopted"

the view expressed by VEPCO in the proceeding that the ROE

determined in the proceeding would apply prospectively only,

but wanted "confirmation" of this point.   The Commission

granted VEPCO's petition in an order dated December 16, 2011,




                                 5
stating that "[r]econsideration is granted for the purpose of

continuing the Commission's jurisdiction over these matters."

     After setting a briefing schedule, the Commission

received briefs from its staff counsel, the Office of the

Attorney General Division of Consumer Counsel, and other

interested parties.   VEPCO filed a response that, for all

intents and purposes, mirrors the positions it has taken in

these appeals.   These arguments will be detailed in the

discussion below.

     The Commission entered an order and opinion addressing

VEPCO's petition for reconsideration on March 29, 2012.      The

Commission first opined that Code § 56-585.1(A) "is not

prescriptive but, rather, is discretionary as to when the ROE

- as determined by the Commission - becomes applicable for any

particular two-year biennial review period."      The Commission

noted that the General Assembly had made express provision for

many aspects of determining ROE which limited the Commission's

discretion, but had not made any express provision for melding

two different ROEs in the same biennial period, as VEPCO had

requested the Commission to do.       The Commission further noted

that the stipulation from 2010, which set the ROE to be used

for review of VEPCO's 2009-2010 earnings, had been advocated

by VEPCO as an appropriate exercise of the Commission's

authority.


                                  6
     The Commission rejected the position maintained by VEPCO

that "unless and until reset in the biennial review process"

language of the stipulation was intended to carry the 2009-

2010 ROE forward into 2011.    To the contrary, the Commission

was of opinion that the language did no more than recognize

that the Commission would reset the ROE for the new biennial

period.

     Finally, the Commission noted that the ROE for a given

biennial period does not "result in a rate change and is not

the same as setting rates."    This is so, because the ROE for a

biennial period does not alter the rates to be charged during

that period but, rather, is only used to adjust the rates, if

necessary, in the next biennial review to allow the utility to

recoup a shortfall in revenue or rebate any excess revenue to

customers as determined by applying the ROE for that biennium.

Thus, the Commission concluded that utilizing the ROE set in

2011 for the entire 2011-2012 biennium was consistent with its

function within the ratemaking process because "[f]or purposes

of the biennial review, the relevant ROE interrogative is not

'when,' but 'what.'   The proper question is not 'when' did the

Commission make such finding but, rather, 'what' is the ROE"

for the new biennial period.

     The Commission concluded that Code § 56-585.1 "does not

mandate the specific time period of any ROE application in any


                                 7
biennial review," and thus, the General Assembly intended for

this determination to be committed to the Commission's sound

discretion.   Accordingly, the Commission ruled that in the

2013 biennial review the 10.9% ROE would serve as the fair

rate of return for the entire 2011-2012 biennium.   These

appeals followed.

                           DISCUSSION

     VEPCO noted appeals from both the Commission's November

30, 2011 order and its March 29, 2012 order, but assigned

identical errors in each appeal:

     1. The State Corporation Commission ("Commission")
     erred in its November 30, 2011 Final Order in Case
     No. PUE-2011-00027 ("Final Order"), as clarified in
     its March 29, 2012 Order on Reconsideration and
     Opinion ("Order on Reconsideration"), when, in
     determining the Company's authorized fair rate of
     return on common equity ("ROE") pursuant to the
     biennial review process mandated by Va. Code § 56-
     585.1, it held that it will apply the 10.9% ROE
     authorized in the Final Order retroactively to
     January 1, 2011, rather than prospectively from the
     date of the Final Order, contrary to Va. Code § 56-
     585.1.

     2. The Commission erred in its Final Order, as
     clarified in its Order on Reconsideration, when it
     held that the determination of the effective date of
     the Company's authorized ROE pursuant to Va. Code
     § 56-585.1 falls within the discretion of the
     Commission, and thus erroneously held that it may
     apply the 10.9% ROE authorized in the Final Order
     retroactively to January 1, 2011, rather than
     prospectively from the date of the Final Order.

     3. The Commission erred in its Final Order, as
     clarified in its Order on Reconsideration, when, in
     determining the Company's authorized ROE pursuant to


                                8
     the biennial review process mandated by Va. Code
     § 56-585.1, it held that it will apply the 10.9% ROE
     authorized in the Final Order retroactively to
     January 1, 2011, rather than prospectively from the
     date of the Final Order, implicating an unlawful
     retroactive change in rates of service authorized by
     the Commission to be charged by the Company in
     contravention of Virginia common law and the
     Constitutions of the Commonwealth of Virginia and
     the United States.

     4. The Commission erred in its Final Order, as
     clarified in its Order on Reconsideration, when, in
     determining the Company's authorized ROE pursuant to
     the biennial review process mandated by Va. Code
     § 56-585.1, it held that its retroactive application
     of the 10.9% ROE authorized in the Final Order is
     consistent with its March 11, 2010 Order Approving
     Stipulation and Addendum in Case No. PUE-2009-00019,
     and that the parties to the Stipulation and
     Addendum, including the Company, agreed that the
     Company's 11.9% ROE authorized thereunder would not
     apply to earnings for the period January 1, 2011
     through the effective date of the Commission's Final
     Order in the 2011 biennial review.

     VEPCO and the appellees 2 agree as to the standard of

review we are to apply, each having cited Appalachian Voices

v. State Corporation Commission, 277 Va. 509, 515-16, 675
S.E.2d 458, 460-61 (2009), in which we quoted the following

passage from Northern Virginia Electric Cooperative v.


     2
       In addition to the Commission, represented by its staff
counsel, the Office of the Attorney General Division of
Consumer Counsel, the Virginia Committee for Fair Utility
Rates, and the Fairfax County Board of Supervisors have
appeared in these appeals as appellees in support of the
Commission's ruling. With respect to the dispositive issues
of these appeals, the appellees are mostly in accord in their
positions supporting the Commission's decision. Accordingly,
we will summarize their arguments jointly.



                               9
Virginia Electric & Power Co., 265 Va. 363, 368, 576 S.E.2d
741, 743-44 (2003):

     It is firmly established that a decision by the
     Commission

     comes to this court with a presumption of
     correctness. The Constitution of Virginia and
     statutes enacted by the General Assembly
     thereunder give the Commission broad, general
     and extensive powers in the control and
     regulation of a public service corporation.
     The Commission is charged with the
     responsibility of finding the facts and making
     a judgment. This court is neither at liberty
     to substitute its judgment in matters within
     the province of the Commission nor to overrule
     the Commission's finding of fact unless we can
     say its determination is contrary to the
     evidence or without evidence to support it.

     Campbell County v. Appalachian Pow. Co., 216 Va. 93,
     105, 215 S.E.2d 918, 927 (1975). Additionally, the
     Commission's decision "is entitled to the respect
     due judgments of a tribunal informed by experience,"
     and we will not disturb the Commission's analysis
     when it is " 'based upon the application of correct
     principles of law.' " Lawyers Title Insurance Corp.
     v. Norwest Corp., 254 Va. 388, 390-91, 493 S.E.2d
114, 115 (1997) (quoting Swiss Re Life Co. Am. v.
     Gross, 253 Va. 139, 144, 479 S.E.2d 857, 860
     (1997)). However, the Commission's decision, if
     based upon a mistake of law, will be reversed.
     First Virginia Bank v. Commonwealth, 213 Va. 349,
     351, 193 S.E.2d 4, 5 (1972).

     At the outset of our discussion, it is important to make

clear, as did the Commission, the distinction between the

"rates" which are allowed to be charged by an electric utility

as determined by the Commission for a biennial period, and the

"ROE" set in the same biennial review process.   As the



                              10
Commission explained in its March 29, 2012 order, the setting

of the ROE does not "result in a rate change and is not the

same as setting rates" for the biennial period in which the

review is conducted.   Rather, the ROE is used as a benchmark

in the next biennial review for determining whether the

utility has received a fair rate of return during the

preceding biennium, neither reaping a windfall if market

conditions, such as cost of fuel, consumer demand, and other

variables, are more favorable than anticipated, nor suffering

an undue loss if these variables are less favorable than the

projections used to set the rates in the preceding biennial

review. 3

     During VEPCO's 2011 biennial review the determination

whether VEPCO's revenues from 2009 through 2010 had allowed it

an appropriate rate of return was controlled by the 11.9% ROE

established in the Commission's March 11, 2010 order.   The

10.9% ROE established in the 2011 review process will be used

in the 2013 biennial review to determine what adjustment may

be necessary for VEPCO's revenue from 2011 through 2012.   In

this sense, an ROE is "prospective" at the time it is

established in one biennial review, and it is not utilized by


     3
       The ROE is used by the Commission in setting rates when
circumstances require rate adjustments under Code § 56-
585.1(A)(8). This aspect of that statutory provision is not
at issue in these appeals.

                               11
the Commission until the Commission conducts its retrospective

review of prior earnings in the next biennial review.    VEPCO

does not challenge the Commission's 10.9% ROE determination.

Where the parties differ is whether the Commission has the

discretion to apply that ROE to revenue that was earned before

that ROE was established by the Commission's order of November

30, 2011.   Thus, the crux of these appeals is whether during

the 2013 biennial review VEPCO's revenues will be subject to

an 11.9% ROE for the first 11 months of 2011, and a 10.9% ROE

thereafter, as it maintains, or whether the Commission

correctly determined that it has the discretion to apply the

10.9% ROE to the entire 2011-2012 biennium.

     VEPCO first contends that the Commission erred in holding

that it would apply the 10.9% ROE "retroactively" to January

1, 2011 in the 2013 biennial review because, in VEPCO's view,

the plain language of Code § 56-585.1 mandates prospective

application of a newly determined ROE.   To support this

assertion, VEPCO relies on four selected statements gleaned

from the statute.

     First, VEPCO notes that with regard to the initial

"going-in" review, Code § 56-585.1(A) provides that "the

Commission shall determine the rates that the utility may

charge until such rates are adjusted."   (Emphasis added.)

VEPCO contends that this language shows that the legislature


                               12
intended for the rates set initially to continue, and be

subject to the ROE set for that period, until the rates were

adjusted in the first biennial review.   In this regard, VEPCO

maintains that because it was required to charge the base

rates set by the "going-in" review and authorized to collect

the revenues generated thereby into the next biennium while

the 2011 review was taking place, it should be allowed "to

retain those revenues based on the 11.9% rate of return,"

subject to any adjustment in the next, that is the 2013,

biennial review.

     VEPCO further notes that a similar provision is found in

Code § 56-585.1(A)(8), which provides that in subsequent

biennial reviews after the "going-in" review, "any revisions

in rates or credits . . . shall take effect not more than 60

days after the date of the order."   (Emphasis added.)   VEPCO

contends that this language shows that the legislature

intended for the effect of all actions taken by the Commission

in a biennial review to be prospective only, limiting its

discretion to when during the 60 day period the Commission's

order will take effect.

     The appellees respond that when Code § 56-585.1 is read

as a whole, it is clear that the General Assembly understood

the distinction between "rates," any change in which must be

approved by the Commission, and the ROE, which is a benchmark


                              13
used to determine at a future date whether the approved rates

have provided the utility with a fair rate of return on

equity.   Thus, they contend that VEPCO's reliance on these two

provisions within the statute is misplaced, as they clearly

speak to when a change may be affected in "rates," and have no

application to the ROE that is to be applied to revenue

derived from those rates at a future date.   We agree.

     When construing a statute, our " 'primary objective . . .

is to ascertain and give effect to legislative intent.' "

Conger v. Barrett, 280 Va. 627, 630, 702 S.E.2d 117, 118

(2010) (quoting Turner v. Commonwealth, 226 Va. 456, 459, 309
S.E.2d 337, 338 (1983)).   "When the language of a statute is

unambiguous, we are bound by the plain meaning of that

language."   Conyers v. Martial Arts World of Richmond, Inc.,

273 Va. 96, 104, 639 S.E.2d 174, 178 (2007).   And if the

language of the statute "is subject to more than one

interpretation, we must apply the interpretation that will

carry out the legislative intent behind the statute."     Id.

Moreover, in evaluating a statute in this way, we have said

that "consideration of the entire statute . . . to place its

terms in context to ascertain their plain meaning does not

offend the rule because 'it is our duty to interpret the

several parts of a statute as a consistent and harmonious

whole so as to effectuate the legislative goal.'"   Eberhardt


                               14
v. Fairfax Cnty. Emps. Ret. Sys. Bd. of Trs., 283 Va. 190,

194-95, 721 S.E.2d 524, 526 (2012) (quoting VEPCO v. Board of

Cnty. Supervisors, 226 Va. 382, 387-88, 309 S.E.2d 308, 311

(1983)).   Thus, "[a] statute is not to be construed by

singling out a particular phrase."   VEPCO, 226 Va. at 388, 309

S.E.2d at 311.

     Code § 56-585.1 is a comprehensive statute detailing a

complex and cohesive regulatory scheme.    The two phrases that

VEPCO has singled out plainly do not support the proposition

being advanced because, as the appellees observe, these

provisions apply to rates not rate of return, which under the

statute are distinct, separate concepts.

     VEPCO, however, points to two additional provisions in

Code § 56-585.1 to support its contention that all decisions

made by the Commission in a biennial review are to be

prospectively applied.   First, VEPCO notes that in subsection

(A)(2), the statute provides that an ROE "shall be determined

by the Commission during each such biennial review."    VEPCO

reasons that it would be harmonious to interpret this

provision as meaning that an ROE should be applied

prospectively in the same way as the rates, as both are

determined in the biennial review.

     VEPCO asserts that there is further support for this view

in subsection (A)(2)(c), which provides that if the Commission


                               15
adopts a "Performance Incentive" increasing a utility's base

ROE, the incentive "shall remain in effect without change

until the next biennial review for such utility is concluded."

VEPCO contends that this language plainly evinces a

legislative intent that both the incentive and the ROE to

which it is added can only be changed prospectively. 4

     According to VEPCO, these provisions demonstrate that

"[i]f the General Assembly had intended the [ROE] to apply

retroactively . . . then the 2007 Act would have said so.      In

fact, it explicitly provides to the contrary."

     The appellees respond that VEPCO's assertion in this

regard is contrary to the overall scheme of the statute.      They

contend, as did the Commission in its March 29, 2012 opinion,

that when read as a whole it is clear that where the General

Assembly wished to limit the discretion of the Commission, it

did so expressly.   See, e.g., Code §§ 56-585.1(A)(2)(a)

(requiring a set floor and ceiling for the ROE); -585.1(A)(10)

(prescribing what capital structure and cost to use in

measuring return on equity); -585.1(A)(6) (prescribing

additional ROE for different generation technology).     By

contrast, the legislature did not dictate that a new ROE would


     4
       Whether a performance incentive can only be changed
prospectively is not before us in these appeals. Accordingly,
we express no opinion on that issue.



                               16
serve as the fair rate of return for the entire biennium

because the ROE would not be utilized until the next biennial

review in any case.    Thus, the absence of such language, far

from indicating an intent that the ROE not be applicable to

the entire biennium, must be interpreted as a recognition that

the General Assembly did not wish to alter the manner in which

an ROE would be utilized, leaving it to the Commission to make

such adjustments in its discretion if it deemed proper and

necessary.

        We agree with the Commission's observation in its March

29, 2012 opinion that the directive that the ROE for a

biennium "shall be determined by the Commission during each

such biennial review" means exactly what it says and nothing

more.    That is, this language directs that a new ROE is to be

determined by the Commission during the biennial review based

on the most recently available criteria, but it says nothing

about limiting the application of an ROE to less than the full

biennium in the subsequent review.    It plainly does not

mandate that an ROE must be applied to less than the full

biennium.

        In short, the better reading of VEPCO's four selections

from Code § 56-585.1 is to place them in context within the

entire statute.    In doing so, it is entirely consistent with

the overall legislative intent expressed therein that the


                                 17
General Assembly would expressly dictate that the "rates"

which already have been assessed while a biennial review was

pending could only be modified prospectively, but would make

no such provision for an ROE, which is used as a benchmark to

evaluate performance after the biennium which is under review

has ended.   Accordingly, we hold that the Commission did not

err in concluding that Code § 56-585.1 does not mandate

prospective application of an ROE from the date it is set by

the Commission's final order at the conclusion of a biennial

review.

     VEPCO next contends that even if Code § 56-585.1 does not

expressly mandate that the Commission must apply the ROE

determined in a biennial review prospectively from the date of

its final order, the Commission nonetheless erred in

concluding that it had the discretion to utilize the ROE for

the entire 2011-2012 biennium because of statutory,

procedural, and due process constraints as well as policy

considerations. 5   We will address each aspect of VEPCO's

contentions in turn.

     Initially, VEPCO maintains that the same statutory

provisions that it relied upon in asserting that prospective

application of an ROE is mandatory also in this case limit the


     5
       On brief, VEPCO combined the issues of its second and
third assignments of error in this argument.

                                18
Commission's discretion to apply the 10.9% ROE to the entire

2011-2012 biennium.   VEPCO notes that the Commission itself

recognized that many of the provisions of Code § 56-585.1

place express limits on the Commission's discretion as to the

determination of an ROE.   VEPCO contends that if the

Commission were also not limited in its discretion as to when

an ROE would be applied, this would "swallow up or 'end-run'

many of the stated limitations on its authority."

     The appellees respond that the General Assembly expressly

set specific limitations on the Commission's authority to

determine the ROE, but was silent as to when the ROE should be

applied.   They contend that because the nature of the biennial

review process makes it self-evident that the ROE would not be

determined until sometime during the first year of the

biennium to which it would apply, the legislature must have

been aware that the Commission would have been required to

determine when the ROE was to be applied.   Having given no

express direction on this matter, they assert that the

legislative intent was to leave the matter to the Commission's

sound discretion.   We agree.

     "The Commission is a specialized body with broad

discretion in regulating public utilities."   Level 3 Commcn's

of Virginia v. State Corp. Comm'n, 268 Va. 471, 474, 604
S.E.2d 71, 72 (2004); Central Tel. Co. of Va. v. State Corp.


                                19
Comm'n, 219 Va. 863, 874, 252 S.E.2d 575, 581 (1979).

Moreover, when the Commission is conducting a ratemaking

procedure, it is exercising a legislative function delegated

to it by the General Assembly.    Potomac Edison Co. v. State

Corp. Comm'n, 276 Va. 577, 587, 667 S.E.2d 772, 777 (2008).

Thus, when a statute delegates such authority to the

Commission, we presume that any limitation on the Commission's

discretionary authority by the General Assembly will be

clearly expressed in the language of the statute.    In the

absence of an express limitation, we will not add language to

the statute by inference.   See Jackson v. Fidelity & Deposit

Co., 269 Va. 303, 313, 608 S.E.2d 901, 906 (2005) ("Courts

cannot 'add language to the statute the General Assembly has

not seen fit to include.' ") (quoting Holsapple v.

Commonwealth, 266 Va. 593, 599, 587 S.E.2d 561, 564-65

(2003)).   Rather, we presume that where the General Assembly

has not placed an express limitation in a statutory grant of

authority, it intended for the Commission, as an expert body,

to exercise sound discretion.    Accordingly, we hold that there

is no statutory prohibition of the Commission's exercising its

discretion to determine when an ROE for a given biennium will

be applied.

     VEPCO next contends that permitting the Commission to

utilize the newly set ROE for the entire 2011-2012 biennium


                                 20
violates Rule 1:1 because this would permit the Commission to

modify its March 11, 2010 order "authorizing the 11.9% rate of

return that was in effect during" the period of January 1,

2011 to November 30, 2011.   However, the Commission made an

express finding in the March 29, 2012 order that the

stipulation adopted in the March 11, 2010 order "does not

apply the 11.9% ROE determined therein to the second biennial

review."   VEPCO has not assigned error to this finding by the

Commission.   Therefore, under the facts as determined by the

Commission, the 11.9% ROE never applied to the 2011-2012

biennial period, and, accordingly, the November 30, 2011 order

did not modify the March 11, 2010 order.

     VEPCO next contends that by applying the 10.9% ROE to the

entire 2011-2012 biennium, the Commission has effectively

instituted a retroactive rate change for the period of January

1, 2011 to November 30, 2011 in violation of due process

guarantees of the Virginia and federal constitutions.   This

argument is premised on VEPCO's assertion that the March 11,

2010 order "authorized the Company to charge rates designed to

provide it with the opportunity to earn an 11.9% rate of

return."   However, as the Commission expressly found that the

11.9% rate did not apply after December 31, 2010, VEPCO's

assertion must fail.




                               21
     Moreover, as appellees note in responding to this issue,

and as we have already explained in addressing VEPCO's first

assignment of error, the term "rates" as used in this statute

refers to the rates that a utility is authorized to charge.

It does not refer to the ROE which is used to measure whether

the rates allowed the utility a fair rate of return.   While

VEPCO was required to continue charging the rates set in 2010

until the 2011 biennial review was complete, it is simply not

correct to say that those "rates [were] designed to provide it

with the opportunity to earn an 11.9% rate of return" in the

2011-2012 biennium.   The 11.9% ROE was "designed" in the

"going-in" review process that was limited to the time period

applicable to that review process.   Likewise, it was the 2011

biennial review that would determine the appropriate ROE for

the 2011-2012 biennium.   Accordingly, we hold that there has

been no due process violation of VEPCO's rights under the

facts of this case.

     VEPCO next contends that the General Assembly could not

have intended for the Commission to have discretion to set an

ROE during the period to which it will be applied because this

would create "significant operational concerns and risks

. . . . with respect to the ability of the Company to manage

its business and comply with its financial reporting

obligations, as well the ability for investors to evaluate


                               22
their investment options in the Company."    VEPCO contends that

such uncertainty "would run directly contrary to the goals of

promoting healthy and stable electric utility returns and

investor perceptions that are an evident purpose of the 2007

Act."

        Even if we assume that VEPCO's contentions accurately

reflect public policy concerns that the Act is intended to

facilitate, this Court is not the appropriate forum for

addressing VEPCO's asserted deficiencies of the Act regarding

those concerns.    The legislature is the "author of public

policy."    Campbell v. Commonwealth, 246 Va. 174, 184 n.8, 431
S.E.2d 648, 654 n.8 (1993).    The courts "can only administer

the law as it is written."     Coalter v. Bargamin, 99 Va. 65,

71, 37 S.E. 779, 781 (1901).    For the courts, then, the "best

indications of public policy are to be found in the enactments

of the Legislature."     City of Charlottesville v. DeHaan, 228
Va. 578, 583, 323 S.E.2d 131, 133 (1984) (quoting City of

Danville v. Hatcher, 101 Va. 523, 532, 44 S.E. 723, 726

(1903)).

        Having found that Code § 56-585.1 does not expressly

limit the discretion of the Commission to set an ROE during

the biennium to which it will apply, we must presume that the

General Assembly found such discretion to be consistent with

the policy objectives of the statute.    Accordingly, we will


                                 23
not consider VEPCO's policy-based arguments, but presume that

if they have merit they will find redress in the appropriate

forum of the legislature.

        Finally, VEPCO contends that the Commission erred in

relying on the stipulation agreed to by VEPCO and adopted by

the Commission in the March 11, 2010 order as demonstrating

that VEPCO had effectively agreed that utilization of the ROE

determined during the "going-in" review was appropriate, and,

thus, that utilization of the ROE determined in the 2011

biennial review was permissible.      Appellees Fairfax County and

the Virginia Committee for Fair Utility Rates respond that the

Commission's prior action is merely consistent with and

provides a rational basis for its action in the present case.

        Because we have already determined that the Commission

has the discretion to utilize the 10.9% ROE for the entire

2011-2012 biennium, any reliance that the Commission may have

placed on VEPCO's prior stipulation to the retrospective

application of the ROE from the "going-in" review, even if

misplaced, would not impugn the Commission's action in this

case.    Moreover, the March 29, 2012 order is clear that the

Commission principally relied upon its interpretation of Code

§ 56-585.1 as the basis for finding that it could apply the

10.9% ROE to the entire 2011-2012 biennium.     The references to

the 2010 stipulation in the order relied upon by VEPCO to


                                 24
support its argument principally set the background of the

case, and to the extent they may be viewed as justification

for the Commission's action, this would only serve as an

alternative basis for a ruling that was, in any case, correct.

                           CONCLUSION

     In summary, we find no merit to VEPCO's contentions that

the Commission is not permitted to utilize the 10.9% ROE set

in the November 30, 2011 order for the entire 2011-2012

biennial period in the 2013 biennial review of the rates,

terms, and conditions for the provision of generation,

distribution, and transmission services by VEPCO.   The

Commission's construction of Code § 56-585.1 was based upon

the proper application of legal principles, and we hold that

the Commission did not abuse the discretion afforded to it

under that statute.   For these reasons, the judgment of the

Commission will be affirmed.

                                                          Affirmed.




                               25